Citation Nr: 0408938	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  96-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder (to 
include lumbar, thoracic and cervical).

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.

3.  Entitlement to an initial evaluation in excess of 10 
percent prior to May 4, 1998, and a rating in excess of 60 
percent from May 4, 1998, for postoperative subtotal 
thyroidectomy.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1976.  
Her claims come before the Board of Veterans' Appeals (Board) 
on appeal from October 1995, July 1996, January 1998 and 
March 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  As 
discussed in the remand, the veteran has clarified the scope 
of her appeal with respect to seeking service connection for 
a psychiatric disability and the issue has been 
recharacterized to reflect such.

In a written statement received at the RO in December 2003, 
the veteran's representative is raising a claim of 
entitlement to VA benefits based on the death of the 
veteran's spouse, another veteran.  This matter is referred 
to the RO for appropriate action.

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and her representative if they are required to take 
further action with regard to those claims.




REMAND

After a review of the claims file, additional actions are 
required before the Board can decide the claims on appeal.

First, in September 2003 and January 2004, the veteran 
submitted additional pertinent, nonduplicative evidence to 
the RO in support of her claims.  In response, the RO did not 
consider this evidence or issue a supplemental statement of 
the case.  Rather, in January 2004, it certified the 
veteran's appeal to the Board.  Thereafter, in January 2004 
and March 2004, the veteran submitted the same evidence it 
had submitted to the RO just prior to certification and 
additional pertinent, nonduplicative evidence directly to the 
Board.  The RO has not yet considered this evidence and the 
veteran has not waived her right to have the RO do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  On remand the RO must 
ensure that the veteran is afforded due process by initially 
considering the previously noted evidence, which includes 
August 2002 to August 2003 private psychiatric evaluation 
reports, VA treatment records dated from June 2003 to October 
2003, and a January 2004 letter from Charles W. Gurley, O.D.

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the issues now before the Board.  The VCAA 
provides that VA must notify a claimant of the information 
needed to substantiate his claim and assist him in obtaining 
and fully developing all of the evidence relevant to that 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with these provisions.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, VA has not complied with the VCAA by providing 
the veteran adequate notice with regard to her claims.  In 
particular, the Board notes that the veteran is claiming that 
she developed PTSD secondary to personal assaults experienced 
during her period of active duty.  Multiple physicians have 
diagnosed the veteran with PTSD, but those diagnoses have not 
been linked to a verified in-service stressor.  Pursuant to 
38 C.F.R. § 3.304(f)(3) (2003), in a case such as this, VA is 
required to notify the veteran that she may submit evidence 
from sources other than service records corroborating her 
allegations of in-service assault.  Such evidence includes, 
but is not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members or clergy.  This 
type of evidence is important as it might reflect behavior 
changes following the alleged assault.  The record does not 
otherwise reflect that the veteran has been appropriately 
notified of the nature of the evidence needed to support her 
claims and whether she or VA is responsible for obtaining 
such.

VA also has not complied with the VCAA by providing the 
veteran adequate assistance with regard to her claims.  For 
instance, there is relevant evidence that is outstanding and 
needs to be secured.  

In written statements received at the RO and Board in October 
2003 and March 2004, the veteran and her representative 
mention that the veteran is receiving PTSD treatment from 
various VA and private providers, including Roy T. Maxwell, 
E.D., and C. F. Mynatt, M.D., in Ada, Oklahoma.  The 
veteran's representative argues that all pertinent VA records 
are not in the claims file.  Since receipt of these 
statements, the only medical records that have been 
associated with the claims file are records of the veteran's 
treatment by Dr. Mynatt, dated from August 2002 to August 
2003, and Dr. Gurley, and VA treatment records dated from 
June 2003 to October 2003.  Inasmuch as records from Dr. 
Maxwell and any missing VA records might be pertinent to the 
veteran's claims, the RO should endeavor to secure them on 
remand.  In that regard the RO should, however, obtain from 
the veteran more specific information about all outstanding 
treatment records, including, if possible, the name and 
location of all providers who have records of treatment of 
the disorders at issue in this appeal and the dates of that 
treatment.

The claims file also contains a July 2001 letter from the 
Social Security Administration (SSA) with attachments 
indicating that the veteran was awarded disability benefits 
based primarily on the fact that she was mentally impaired.  
The attachments show that SSA relied upon multiple medical 
documents in awarding the veteran these benefits.  Some of 
these documents, which might be pertinent to the claims on 
appeal, are not in the claims file.  Accordingly, on remand, 
the RO should contact SSA and request a copy of all medical 
information upon which it relied in awarding the veteran 
disability benefits.  The RO should then associate such 
evidence with the veteran's claims file.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, with regard to the veteran's claims for service 
connection for a back disorder and a higher initial 
evaluation for a thyroid disability, examinations are in 
order for the reasons discussed below.  

Service and post-service medical records confirm that the 
veteran received treatment for back complaints in service and 
recently.  To date, however, no physician has opined whether 
the veteran's in-service back problems and any current back 
disabilities are related.  The veteran also alleges that her 
thyroid disability has worsened, but she has not undergone a 
VA examination of that disability since September 2000.  
Therefore, on remand, the RO should afford the veteran 
examinations of her cervical, thoracic and lumbar spine, and 
pertinent to thyroid disability, and ensure that the 
examiners discuss the etiology of any cervical, thoracic, 
and/or lumbar spine disability shown to exist and the nature 
and severity of the veteran's thyroid disability.  

Additionally, the Board notes that in written statements 
received at the RO in January 1997 and May 1997, and in a 
written statement received at the Board in March 2004, the 
veteran and her representative clarify the veteran's intent 
to seek service connection benefits for a psychiatric 
disorder, however diagnosed.  In particular, the veteran and 
her representative reference diagnoses of dysthymic disorder, 
generalized anxiety disorder, and panic disorder, shown by 
the medical evidence but not discussed by the RO in the 
rating decisions giving rise to the appeal.  The veteran has 
included the contention that her psychiatric problems arose 
secondary to a service-connected thyroid disability.  Based 
on the nature of the veteran's contentions, to include 
relevant to an in-service assault, and the varied diagnoses 
shown in the record, the Board is of the opinion that a 
psychiatric examination is necessary to determine the correct 
diagnostic psychiatric picture and etiology of existing 
psychiatric disabilities.

Third, in a rating decision dated March 1999, the RO denied 
the veteran entitlement to a TDIU.  In a written statement 
received in March 1999, and in multiple written statements 
received thereafter, the veteran appears to be voicing 
disagreement with the RO's decision.  The Board believes that 
any one of these statements may be construed as a notice of 
disagreement with the March 1999 rating decision.    To date, 
VA has not issued the veteran a statement of the case in 
response to this notice of disagreement.  The failure to do 
so in a case such as this renders the veteran's claim for 
TDIU procedurally defective and necessitates a remand.  
38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see also Manlincon 
v. West, 12 Vet. App. 238 (1999).  



Accordingly, this case is REMANDED for the following:

1.  VA should notify the veteran that she 
may submit alternative forms of evidence 
in support of her claim for PTSD secondary 
to personal assault.  Such evidence 
includes: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; statements 
from family members, roommates, fellow 
service members or clergy; and/or any 
other type of evidence that reflects 
behavior changes following an alleged 
assault.  

2.  VA should request the veteran to 
provide the complete names, addresses and 
dates of treatment of all health care 
professionals, VA and non-VA, who have 
evaluated the disabilities at issue in 
this appeal since her period of active 
duty and whose records are not already in 
the claims file.  VA should specifically 
seek information on some of the providers 
the veteran has already identified, 
including various VA Medical Centers and 
Dr. Maxwell.

3.  After obtaining any necessary 
authorization, VA should request, obtain 
and associate with the claims file the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
medical providers identified.  If any 
records are unavailable, VA should note 
this fact in writing in the record.

4.  VA should contact SSA and request a 
copy of all of the information upon which 
SSA relied in awarding the veteran 
disability benefits.  Once this 
information is received, VA should 
associate it with the veteran's claims 
file.  A response, negative or positive, 
should be associated with the claims 
file.

5.  VA should afford the veteran a VA 
examination of her cervical, thoracic and 
lumbar spine complaints.  The purpose of 
such an examination is to determine the 
etiology of any back disorder shown to 
exist.  VA should forward the claims file 
to the examiner for review and ask the 
examiner to confirm such review in the 
written examination report.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 

a) diagnose all cervical, thoracic, 
and lumbar spine disorders shown to 
exist; 

b) opine whether each disorder is at 
least as likely as not related to 
the veteran's period of active 
service, including documented in-
service back complaints; and 

c) provide a detailed rationale, 
with specific references to the 
record, for the opinion(s).  



6.  VA should afford the veteran a VA 
examination of her service-connected 
thyroid disability.  VA should notify the 
veteran that if she does not attend the 
scheduled examination, her failure to do 
so might adversely affect her claim for a 
higher initial evaluation.  The purpose 
of this examination is to determine the 
nature and severity of the symptoms of 
that disability.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm such 
review in the written examination report.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should;

a) describe the nature and severity 
of all symptoms of the veteran's 
thyroid disability, to include 
discussing whether any separate 
diagnostic entity may be 
attributable to service-connected 
post-operative subtotal 
thyroidectomy; 

b) specifically indicate whether the 
veteran has thyroid enlargement, 
tachycardia, eye involvement, 
muscular weakness, weight loss, a 
sympathetic nervous system, 
cardiovascular symptoms, and/or 
gastrointestinal symptoms; and 

c) provide a detailed rationale, 
with specific references to the 
record, for the opinion(s).  



7.  If, in response to the above 
development, VA receives information 
confirming the occurrence of an alleged 
in-service stressor, it should prepare a 
report to this effect, which details the 
nature of the specific stressor or 
stressors established by the record.  If 
VA determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

8.  VA should afford the veteran a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
etiology of any psychiatric disorder 
shown to exist.  VA should forward the 
claims file and a copy of the stressor 
report to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should;

a) diagnose all psychiatric 
disorders shown to exist; 

b) opine whether it is at least as 
likely as not that the veteran's 
PTSD, to the extent it is shown, is 
related to the veteran's period of 
active service, specifically, to a 
verified in-service stressor; 

c) opine whether it is at least as 
likely as not that any other 
psychiatric disorder, to the extent 
one or more is shown, is related to 
the veteran's period of active 
service, or, whether such was caused 
by or worsened in severity due to 
any service-connected disability; 
and 

d) provide a detailed rationale, 
with specific references to the 
record, for the opinion(s).   

9.  VA should then review the examination 
reports to ensure that they comply with 
the previous instructions.  If any report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  

10.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence needed to support her claims 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  VA should afford the 
veteran an opportunity to respond to this 
notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

11.  Once all development is completed, 
VA should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record, including that 
which was submitted to the RO and the 
Board in September 2003, January 2004 and 
March 2004.  If VA denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

12.  VA should also provide the veteran 
and her representative a statement of the 
case addressing the issue of whether the 
veteran is entitled to a TDIU.  VA should 
afford the veteran and her representative 
an opportunity to perfect her appeal of 
the RO's March 1999 denial of this 
benefit by submitting a substantive 
appeal in response to the issuance of the 
statement of the case.  VA should advise 
the veteran and her representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
this particular claim unless the veteran 
perfects her appeal.   

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

